Citation Nr: 1445023	
Decision Date: 10/09/14    Archive Date: 10/16/14

DOCKET NO.  08-34 013A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for coronary artery disease, status post myocardial infarction and stent placement.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel


INTRODUCTION

The Veteran had active military service from June 1982 to May 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.

In May 2011, the Veteran presented testimony in support of his claims at hearing at the RO in Honolulu.  However, the Veterans Law Judge who presided over this hearing has since retired.  In February 2013, the Agency of Original Jurisdiction (AOJ) sent the Veteran a letter notifying him of his right elect to have an additional hearing before a different Veterans Law Judge.  The Veteran did not respond to this letter.  As such, the Board is proceeding with the adjudication of his claim.  

In September 2011, the Board remanded this claim and a claim for service connection for a cervical spine disorder to the AOJ for additional development and consideration.  In November 2012, the AOJ granted service connection for a cervical spine disorder and assigned an initial rating of 20 percent, effective from June 1, 2006, the date of receipt of his claim for service connection.  The Veteran has not filed a Notice of Disagreement with either the initial rating or effective date assigned and, therefore, this claim is no longer before the Board.  

In the September 2011 remand, the Board also noted that the issues of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), and entitlement to an increased rating for adjustment disorder with anxiety and depression had been raised by the record, but had not been adjudicated by the AOJ.  To date, it does not appear that these claims have been adjudicated.  As such, they are again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).



FINDING OF FACT

Since the award of service connection, the Veteran's coronary artery disease has not resulted in: more than one episode of acute congestive heart failure in the past year, or; a period where workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricle dysfunction with an ejection fraction of 30 to 50 percent.   


CONCLUSION OF LAW

The criteria for an initial rating higher than 30 percent for coronary artery disease have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic Codes 7005, 7006 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA through letters sent in August 2006, May 2009, and January and April 2010.  These letters advised the Veteran of the evidence and information necessary to substantiate his claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Also included was the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, the Veteran's service treatment records, private treatment records and VA treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding relevant records that have not been requested or obtained.  In this regard, pursuant to the Board's September 2011 remand directives, updated VA and private treatment records were requested and obtained.  Therefore, the Board is also satisfied that there has been compliance with its September 2011 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Additionally, the Veteran was afforded VA examinations in June 2006, December 2011, and January 2013 in conjunction with the claim on appeal.  The Veteran has disagreed with the findings of these examinations but has not alleged that they are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's claim as it includes an interview with the Veteran, a review of the record, and a full physical examination addressing the relevant criteria.  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's claims and no further examination is necessary.  


Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505, 509 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The RO evaluated the Veteran's heart disease under 38 C.F.R. § 4.104, Diagnostic Code 7006, for myocardial infarction.  Under the Rating Schedule, in rating diseases of the heart, one MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  38 C.F.R. § 4.104, Note 2.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for rating, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope, may be used.  Id.  Under Diagnostic Code 7006, a 100 percent rating is assigned for three months following myocardial infarction.  38 C.F.R. § 4.104, Diagnostic Code 7006.  The criteria for rating myocardial infarction after three months are as follows:

A 10 percent rating is warranted if a workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or if continuous medication is required.  Id.

A 30 percent rating is warranted if a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or if there is evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or X-ray.  Id.

A 60 percent rating is granted if there has been more than one episode of acute congestive heart failure in the past year; or if a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or if there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Id.

Finally, a 100 percent rating is justified for chronic congestive heart failure; or if a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or if there is left ventricular dysfunction with an ejection fraction of less than 30 percent.  Id.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran is currently in receipt of a 30 percent rating for his coronary artery disease.  He contends he is entitled to a higher disability rating.  

VA and private treatment records show the Veteran receives ongoing treatment for his coronary artery disease.  A May 2006 stress test, conducted by North Cascade Cardiology, revealed METs of 7, and left ventricle ejection fraction (LVEF) to 0.6, or 60 percent.  A December 2008 stress test was determined to be inconclusive, but no chest pain or arrhythmias were noted.  In addition, no objective evidence of hemodynamic compromise that would correlate with subjective dizziness was found.  LVEF was determined to be 53 percent.  There are no additional objective findings in the VA or private treatment records.  

In June 2006, the Veteran was initially examined in connection with his claim for service connection.  The examiner noted a history of a myocardial infarction in August 2004.  The Veteran complained of shortness of breath, dizziness, and symptoms of exceptional dyspnea.  The examiner noted that physical examination of the heart did not reveal any evidence of congestive heart failure, cardiomegaly, or cor pulmonale.  A stress was conducted.  The Veteran achieved 8 METs on the treadmill.  A chest x-ray was normal.  

Following the Board's September 2011 remand, the Veteran was again examined in December 2011.  There was no evidence of congestive heart failure.  Additionally, METs testing was not performed, but the examiner noted dyspnea and, based on the Veteran's responses, determined his METs to be greater than 5 but not greater than 7.  Finally, the examiner determined the Veteran's heart disability did not impact his ability to work.  

In January 2013, the Veteran was again reexamined.  The examiner noted the Veteran required the use of continuous medication for his heart disability, but there was no evidence of congestive heart failure.  Dyspnea was noted, but the Veteran's METs were determined to be greater than 5 but less than 7.  Although exercise testing was not performed, the VA examiner stated that METs are easily estimated based on the Veteran's known disease, level of physical activity, and his reported symptoms.  In addition, the Veteran is on Carvedilol, a beta blocker, which would have to be stopped to do a stress test and would be potentially dangerous to his health.  

Based on the evidence of record, the Board finds a rating in excess of 30 percent is not warranted at any point during the appeals period because a workload of 5 METs or less has not been shown, the Veteran does not have episodic or chronic congestive heart failure, and LVEF has not been 50 percent or less.  Thus, the Veteran's symptomatology as a whole does not more nearly approximate the criteria for a rating in excess of 30 percent for his service-connected heart disease.

The Board has considered the lay assertions as to the severity of the Veteran's heart disability, including his May 2011 hearing testimony, but concludes that the medical findings on examination are of greater probative value than the Veteran's allegations.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for a rating in excess of 30 percent for the Veteran's heart disability.

The Board has also considered whether the Veteran's coronary artery disease, status post myocardial infarction and stent placement presented an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  38 C.F.R. § 3.321(b)(1).  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[T]he rating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  In this case, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for consideration of a greater disability and symptoms than is currently shown by the evidence.  Further, it was specifically noted that the Veteran's heart disability does not impact his employment.  Accordingly, his disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate.  Consequently, referral for extra-schedular consideration is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

As a final matter, the Board notes the Veteran's representative argued in the May 2011 hearing that the Veteran is entitled to a total disability rating based on unemployability citing the Veteran's "psychiatric condition, primarily" but also his heart disability in a sedentary capacity.  However, the RO specifically adjudicated the Veteran's TDIU claim in a prior rating decision.  See Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011) (recognizing that VA can specifically separate the adjudication of the schedular disability rating from the adjudication of entitlement to TDIU).  As noted in the Introduction, to the extent the Veteran's claim for a TDIU is predicated upon his service-connected psychiatric disability, which is not currently on appeal, the Board does not have jurisdiction over this claim.  As it related to the heart disability, they have not alleged and the evidence does not reflect that the Veteran is unemployable due solely to his heart disability.  Accordingly, no further action pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) is required at this time. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to an initial disability rating in excess of 30 percent for coronary artery disease, status post myocardial infarction and stent placement, is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


